DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-10, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimmins et al. (Polymer, 2013, vol. 55, p. 416-425).
Regarding Claims 1-5, Kimmins teaches polymers of glycidyl methacrylate (GMA) derivatized with bis(amino-PEG) (Abstract).  The derivatized polymer is depicted as follows (p. 418, Scheme 1):

    PNG
    media_image1.png
    96
    697
    media_image1.png
    Greyscale

Although not illustrated, the structure of a polymer backbone derived from GMA is known in the art.  One of ordinary skill in the art would recognize that the polymer depicted in Scheme 1 includes repeating units having the following structure:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

This structure reads on the claimed Formula (V) where R1d is -CH3 (i.e. C1 alkyl); R2d is H; R3d is H; RB is unsubstituted amino; L4 is a methylene (i.e. unsubstituted C1 alkylene) linker; and L5 is an unsubstituted heteroalkylene linker.
Regarding Claim 6, the structure in Kimmins’ polymer corresponding to the claimed structure is derived from O,O’-bis(3-aminopropyl)PEG having a molecular weight of 1500 (p. 417, section 2.1).  This indicates that approximately 32 ethylene glycol repeating units will be present (i.e. n=32).
Regarding Claims 8 and 9, the conversion rate of epoxy groups to amino-PEG groups was 2% (p. 423, first full paragraph).  This indicates that residual GMA-derived units will be present.  These units conform to the claimed formula (Via) where R1e is unsubstituted C1 alkyl and R2e is H.
Regarding Claim 10, the derivatized polymer shown above was used to immobilize proteinase K (Pro K).  Pro K was immobilized on the PEG-derivatized polymer following activation of the terminal amino groups The Pro K enzyme is described by Kimmins as having a surface (p. 424, section 3.3).  Pro K reads on a substrate having a first surface to which the derivatized polymer described above is covalently bonded.
Regarding Claim 19, Kimmins teaches a method in which the derivatized polymer described above is activated with glutaraldehyde.  The terminal aldehyde groups are then reacted with amine functional groups in the Pro K enzyme (p. 420, Scheme 3; p. 424, section 3.3).  
The derivatized polymer reads on the claimed Formula (V) where R1d is -CH3 (i.e. C1 alkyl); R2d is H; R3d is H; RB is unsubstituted amino; L4 is a methylene (i.e. unsubstituted C1 alkylene) linker; and L5 is an unsubstituted heteroalkylene linker.
The Pro K enzyme is described by Kimmins as having a surface (p. 424, section 3.3) and therefore reads on the claimed substrate having a first surface.  The Pro K amino groups read on the claimed first plurality of functional groups.  The method illustrated in Scheme 3 therefore reads on Claim 19.

Allowable Subject Matter

Claims 7, 11-18, and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762